Citation Nr: 0432730	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  00-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability, 
claimed as secondary to the service-connected left knee and 
ankle disabilities.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a chronic left hip 
disability, claimed as secondary to the service-connected 
left knee and ankle disabilities. 

3.  Entitlement to service connection for disability 
manifested by left-sided pain. 

4.  Entitlement to an effective date prior to August 9, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

5.  Entitlement to a disability rating in excess of 
10 percent for a left knee disability. 




REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1973.

In a December 1977 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for a back disability.  The veteran was notified 
of that decision and did not appeal, and that decision is 
final.  The veteran attempted to reopen that claim on 
multiple occasions, and each time the denial of service 
connection was continued, including a December 1988 decision 
by the Board of Veterans' Appeals (hereinafter, "the Board").  
In a December 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  The veteran was notified of the December 1996 
decision and did not appeal, and that decision became final.  

In a December 1988 decision, the Board denied service 
connection for a left hip disability.  In attempting to 
reopen the claim, in a December 1996 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran was notified of 
the December 1996 decision and did not appeal, and that 
decision is final.  

In August 1999, the veteran again claimed service connection 
for a back and left hip disabilities, and in a March 2000 
rating decision the RO denied service connection for both.  
The RO also denied service connection for left-sided pain and 
denied an increased rating for the left knee disability.  The 
veteran perfected an appeal of the March 2000 decision, which 
is now before the Board.

In the March 2000 rating decision, the RO denied service 
connection for back and left hip disabilities without 
addressing the issue of whether new and material evidence had 
been submitted to reopen the previously denied claims.  
Regardless of the RO's characterization of the issues, the 
Board is without jurisdiction to consider the substantive 
merits of the claims for service connection in the absence of 
a finding that new and material evidence has been presented.  
The Board therefore determines that the proper issues on 
appeal are whether new and material evidence has been 
received to reopen the previously denied claims.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In a February 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating, 
effective August 9, 2000.  The veteran perfected an appeal of 
the effective date assigned for the grant of service 
connection.

In a January 2004 statement, the veteran raised the issue of 
an increased rating for PTSD and a total rating based on 
unemployability.  This issue has not yet been addressed by 
the RO, and is referred to the RO for appropriate action.  

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  The transcript of the hearing is 
now part of the record. 

The issues of whether new and material evidence has been 
presented to reopen the claims of service connection for back 
and left hip disabilities, service connection for left-side 
pain, and an increased rating for the left knee disability 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  




FINDINGS OF FACT

1.  In a July 1999 decision, the Board denied service 
connection for PTSD and that decision is final.

2.  Following the July 1999 Board decision, the veteran did 
not again claim service connection for PTSD until August 9, 
2000.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 9, 2000, for 
the grant of service connection for PTSD is not shown.  
38 U.S.C.A. § 7104(b) (West 2002); 38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. § 20.1100 (1999); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  The veteran's claim of service 
connection for PTSD was pending at the RO in November 2000.  
The provisions of the VCAA are, therefore, potentially 
applicable to the instant appeal.  VA's General Counsel has 
held, however, that if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).

In the instant appeal, the RO notified the veteran of the 
evidence required to substantiate the claim for service 
connection for PTSD in February 2001.  The RO also informed 
him of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

In the February 2002 rating decision here on appeal, the RO 
granted service connection for PTSD effective August 9, 2000.  
The veteran then submitted a notice of disagreement with the 
effective date assigned for the grant of service connection.  
Because the veteran raised the issue of entitlement to an 
earlier effective date in the context of his appeal of the 
effective date initially assigned, the provisions of the VCAA 
are not applicable. 

Alternatively, the RO did provide VCAA notice to the veteran 
in August 2002 to inform him of the evidence needed to 
substantiate his appeal of the effective date assigned for 
the grant of service connection.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence needed to substantiate his appeal 
of the effective date assigned for the grant of service 
connection for PTSD.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c).  

The issue under appeal is entitlement to an effective date 
prior to August 9, 2000, for the grant of service connection 
for PTSD.  As will be shown below, entitlement to an earlier 
effective date is dependent on finding that the veteran 
submitted a claim of service connection for PTSD prior to 
August 9, 2000.  The evidence to be considered in making that 
determination is limited to documents received by VA prior to 
that date, which are contained in the existing claims file.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that might be relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal. 

Relevant Laws and Regulations

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002).  

In determining the effective date of service connection for a 
claim that is reopened based on a finding that new and 
material evidence has been submitted, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) and (r) 
(2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).
Analysis

The veteran initially claimed service connection for PTSD in 
March 1995.  Development undertaken in conjunction with that 
claim did not establish a confirmed diagnosis of PTSD, and in 
a July 1995 rating decision the RO denied that claim.  The 
veteran appealed that decision to the Board and, following 
additional development, in a July 1999 decision, the Board 
denied service connection for PTSD.  The veteran was notified 
of the Board's July 1999 decision and did not appeal and that 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (1999).  Because the veteran's March 1995 
claim was finally denied by the Board in July 1999, that 
claim is no longer viable for the purpose of determining the 
effective date for the subsequent grant of service connection 
for PTSD.

In an August 2003 statement, the veteran asserted that he 
should be granted an effective date based on the March 1995 
claim because VA and his representative failed to inform him 
of the time limit for appealing the Board's July 1999 
decision, and because he was hospitalized at the time for the 
treatment of drug abuse and PTSD and was unable to prosecute 
his appeal.  There is no indication of record, however, that 
the veteran ever attempted to appeal the Board's July 1999 
decision, so the issue of whether the time period for 
appealing the decision can be extended is not relevant in 
determining the finality of that decision.  In addition, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the doctrine of 
equitable tolling may not be applied to establish an earlier 
effective date because it pertains to a statute of 
limitations on initiating an appeal, not the assignment of an 
effective date pursuant to 38 U.S.C.A. 5110.  See Desbrow v. 
Principi, 18 Vet. App. 30, 32 (2004).  The veteran's 
arguments do not, therefore, support a legal basis for 
assigning an earlier effective date.

Following the Board's July 1999 decision, the veteran did not 
again claim entitlement to service connection for PTSD until 
August 9, 2000.  In August 1999 he submitted a claim for 
service connection for other disabilities, and an increased 
rating for his left knee disability.  That statement cannot 
constitute a claim for service connection for PTSD because he 
did not express any intent to claim service 
connection for that disorder.  See Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993) (in order to constitute an informal claim 
under 3.155(a), the document must identify the benefit being 
sought).

In conjunction with the August 9, 2000, claim, the RO 
provided the veteran a VA psychiatric examination in January 
2002 that resulted in a confirmed diagnosis of PTSD.  Based 
on the receipt of this new and material evidence, in the 
February 2002 decision the RO reopened the previously denied 
claim and granted service connection for PTSD effective with 
the August 9, 2000, claim.  Because the grant of service 
connection was based on a claim that was reopened due to the 
receipt of new and material evidence, the correct effective 
date is the date of receipt of the new claim.  38 C.F.R. 
§ 3.400(q) and (r) (2003).

In summary, an effective date based on the veteran's March 
1995 claim for service connection cannot be established 
because that claim was finally denied by the Board in July 
1999.  Following the July 1999 decision the veteran did not 
again claim entitlement to service connection for PTSD until 
August 9, 2000.  The Board finds, therefore, that entitlement 
to an effective date prior to August 9, 2000, for the grant 
of service connection for PTSD is not shown as a matter of 
law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an 
earlier effective date cannot be granted in the absence of 
statutory authority, which requires the existence of a viable 
claim); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny entitlement based on the lack of 
entitlement under the law).  


ORDER

An effective date prior to August 9, 2000, for the grant of 
service connection for PTSD is denied.




REMAND

Since the veteran's claims of service connection and of an 
increased rating were pending at the RO in November 2000, the 
provisions of the VCAA are applicable to the claims.  The 
VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002). 

A decision on the claims to reopen is deferred until further 
due process is completed. 

On the claim of service connection for left-sided pain, VA 
records disclose that left-sided pain in October 1977 was 
attributed to an epigastric hernia, which was surgically 
repaired.  In addition, there is evidence of degenerative 
joint disease in the lumbar spine that is manifested by pain 
in the left side of the lumbar area and the left hip.  As it 
is unclear as to what left-sided pain the veteran is 
referring to, clarification of the issue is necessary in 
order to properly consider the claim. 

As for the left knee disability, the veteran has not been 
provided a VA medical examination to determine the severity 
of the left knee disability since September 1999.  

Accordingly, under the VCAA to include the duty to assist, 
38 C.F.R. § 3.159, these issues are remanded for the 
following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate his claims to 
reopen he should submit information 
or medical evidence that the back 
and left hip disabilities were 
caused or aggravated by the service-
connected disabilities; on the claim 
of service connection for left-sided 
pain, he should submit information 
or medical evidence of an underlying 
injury or disease related to service 
that is associated with the pain; 
and, on the claim for increase, 
information or medical evidence that 
the left knee disability has 
worsened. 

b.  If the veteran has evidence to 
substantiate his claims, not already 
of record, that is in the custody of 
VA, he should identify the VA 
facility so that the RO can obtain 
the records. 

c.  If the veteran has evidence to 
substantiate his claim, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims.

2.  Ask the veteran to specify the 
disability he has described as left-sided 
pain and whether he is claiming that the 
pain alone is a separate condition for 
which he is seeking service connection. 

3.  Schedule the veteran for VA 
examination to determine the current 
level of left knee disability.  The 
claims file must be made available to the 
examiner.  The examiner is asked to:  



a.  Describe any left knee 
instability. 

b.  Describe range of motion in 
degrees for both flexion and 
extension of the left knee.   

c.  Comment on the degree of pain or 
functional loss due pain on use or 
due to flare-ups and whether pain or 
functional loss due to pain results 
in additional limitation of flexion 
or extension and, if feasible, to 
describe the additional limitation 
of motion in degrees.  The examiner 
is also ask to comment on whether 
knee pain, if any, is supported by 
evidence of adequate pathology. 

4.  After the above development, 
adjudicate the claims.  If any benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



